
	

113 HR 2961 IH: Christopher Bryski Student Loan Protection Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2961
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Pascrell (for
			 himself and Mr. Runyan) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committee on Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Truth in Lending Act and the Higher
		  Education Act of 1965 to require additional disclosures and protections for
		  students and cosigners with respect to student loans, and for other
		  purposes.
	
	
		1.Short title;
			 Findings
			(a)Short
			 titleThis Act may be cited
			 as the Christopher Bryski Student Loan
			 Protection Act or Christopher’s Law.
			(b)FindingsCongress
			 finds the following:
				(1)No requirement
			 exists for private educational lenders’ promissory notes to include a clear and
			 conspicuous description of the responsibilities of a borrower and cosigner in
			 the event the borrower or cosigner becomes disabled, incapacitated, or
			 dies.
				(2)According to the Annual Report of the
			 Bureau of Consumer Financial Protection (CFPB) Student Loan Ombudsman, dated
			 October 16, 2012:
					(A)In less
			 than seven months, the CFPB has handled approximately 2,900 private student
			 loan complaints..
					(B)Co-signers
			 complain that information about discharge or alternative arrangements in the
			 case of death of the primary borrower is not readily available and that
			 decisions are made on a case-by-case basis, giving co-signers little
			 understanding of how the process works, or if they will be
			 successful..
					(C)The
			 complaints and input received by the CFPB resemble many of the same issues
			 experienced by mortgage borrowers, such as improper application of payments,
			 untimeliness in error resolution, and inability to contact appropriate
			 personnel in times of hardship..
					(D)The
			 difference between federal and private student loans in periods of disability
			 was not well-understood..
					(E)There are
			 at least $8 billion of private student loans in default, representing more than
			 850,000 individual loans..
					(F)While
			 lenders do provide the terms of agreement in promissory notes, including
			 associated benefits and protections, many borrowers state they were unaware of
			 the categorical differences between federal and private
			 protections..
					(3)No requirement
			 exists for a private education loan borrower to designate an alternate point of
			 contact on their account in the event of their death or permanent
			 disability.
				(4)An estimated
			 1,700,000 people sustain a traumatic brain injury each year, with older
			 adolescents aged 15 to 19 years old more likely to sustain a traumatic brain
			 injury than other age groups.
				(5)It has been estimated that the annual
			 incidence of spinal cord injury, not including those who die at the scene of an
			 accident, is approximately 40 cases per 1,000,000 people in the United States
			 or approximately 12,000 new cases each year. These injuries can lead to
			 permanent disability or loss of movement and can prohibit the victim from
			 engaging in any substantial gainful activity.
				(6)In the 2007–2008 academic year, 13 percent
			 of students attending a 4-year public institution of higher education, and 26.2
			 percent of students attending a 4-year private institution of higher education,
			 borrowed monies from private educational lenders.
				(7)According to Sallie Mae, in 2009, the
			 percentage of cosigned private education loans increased from 66 percent to 84
			 percent of all private education loans.
				2.Additional
			 student loan protections
			(a)In
			 generalSection 140 of the
			 Truth in Lending Act (15 U.S.C. 1650) is amended by adding at the end the
			 following:
				
					(g)Additional
				protections relating to death or disability of borrower or cosigner of a
				private education loan
						(1)Clear and
				conspicuous description of borrower’s and cosigner’s obligationIn the case of any private educational
				lender who extends a private education loan, the lender shall clearly and
				conspicuously describe, in writing, the cosigner’s obligations with respect to
				the loan, including the effect the death, disability, or inability to engage in
				any substantial gainful activity of the borrower or any cosigner would have on
				any such obligation, in language that the Bureau determines would give a
				reasonable person a reasonable understanding of the obligation being assumed by
				becoming a cosigner for the loan.
						(2)Designation of
				individual to act on behalf of the borrowerIn the case of any private educational
				lender who extends a private education loan, the lender shall require the
				borrower to designate an individual to have the legal authority to act on
				behalf of the borrower with respect to the private education loan in the event
				of the borrower’s death, disability, or inability to engage in any substantial
				gainful activity.
						(3)CounselingIn the case of any private educational
				lender who extends a private education loan, the lender shall ensure that the
				borrower, and any cosigner, receives comprehensive information on the terms and
				conditions of the loan and of the responsibilities the borrower has with
				respect to such loan, including the information described under section
				485(l)(2) of the Higher Education Act of 1965 (20 U.S.C. 1092(l)(2)).
						(4)Model
				formThe Bureau shall publish a model form under section 105 for
				describing a cosigner’s obligation for purposes of paragraph (1).
						(5)Definition of
				death, disability, or inability to engage in any substantial gainful
				activityFor the purposes of
				this subsection with respect to a borrower or cosigner, the term death,
				disability, or inability to engage in any substantial gainful
				activity—
							(A)means any
				condition described in section 437(a) of the Higher Education Act of 1965 (20
				U.S.C. 1087(a)); and
							(B)shall be interpreted by the Bureau in such
				a manner as to conform with the regulations prescribed by the Secretary of
				Education under section 437(a) of such Act (20 U.S.C. 1087(a)) to the fullest
				extent practicable, including safeguards to prevent fraud and
				abuse.
							.
			(b)DefinitionsSubsection (a) of section 140 of the Truth
			 in Lending Act (15 U.S.C. 1650(a)) is amended—
				(1)by redesignating paragraphs (1) through (8)
			 as paragraphs (2) through (9), respectively; and
				(2)by inserting
			 before paragraph (2) (as redesignated by paragraph (1)) the following:
					
						(1)the term cosigner—
							(A)means any
				individual who is liable for the obligation of another without compensation,
				regardless of how designated in the contract or instrument;
							(B)includes any
				person whose signature is requested as condition to grant credit or to forbear
				on collection; and
							(C)does not include a
				spouse of an individual referred to in subparagraph (A) whose signature is
				needed to perfect the security interest in the
				loan;
							.
				(c)RulemakingNot
			 later than the end of the 1-year period following the date of the enactment of
			 this Act, the Bureau of Consumer Financial Protection shall issue regulations
			 to carry out section 140(g) of the Truth in Lending Act.
			3.Federal student
			 loans
			(a)Counseling
			 informationSection 485(l)(2)
			 of the Higher Education Act of 1965 (20 U.S.C. 1092(l)(2)) is amended by adding
			 at the end the following:
				
					(L)Information on the conditions required to
				discharge the loan due to the death, disability, or inability to engage in any
				substantial gainful activity of the borrower in accordance with section 437(a),
				and an explanation that, in the case of a private education loan made through a
				private educational lender (as such terms are defined in section 140 of the
				Truth in Lending Act (15 U.S.C. 1650)), the borrower, the borrower’s estate,
				and any cosigner of such a private education loan may be obligated to repay the
				full amount of the loan, regardless of the death or disability of the borrower
				or any other condition described in section 437(a).
					(M)Any repayment, refinance, deferment,
				forbearance, or forgiveness opportunities available to the borrower, or
				cosigner, in the event of either individual’s death, disability, or inability
				to engage in any substantial gainful activity.
					(N)The effect that
				the death, disability, or inability to engage in any substantial gainful
				activity of the borrower would have on the obligations of the borrower and any
				cosigner of the
				loan.
					.
			(b)Designation of
			 individual To act on behalf of the borrowerSection 484(a)(4) of
			 the Higher Education Act of 1965 (20 U.S.C. 1091(a)(4)) is amended—
				(1)in subparagraph
			 (A), by striking and after the semicolon;
				(2)in subparagraph
			 (B), by inserting and after the semicolon; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(C)a designation by such student of an
				individual who shall have the legal authority to act on behalf of the student
				with respect to any loan to the student under this title in the event of the
				student’s death, disability, or inability to engage in any substantial gainful
				activity;
						.
				
